Name: Commission Regulation (EEC) No 1955/83 of 15 July 1983 amending Regulation (EEC) No 1441/83 as regards the time limit for concluding private storage contracts for Pecorino Romano cheese
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 7 . 83 Official Journal of the European Communities No L 192/25 COMMISSION REGULATION (EEC) No 1955/83 of 15 July 1983 amending Regulation (EEC) No 1441/83 as regards the time limit for concluding private storage contracts for Pecorino Romano cheese THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 9 (3) thereof, Whereas Commission Regulation (EEC) No 1441 /83 (3) lays down detailed rules for the granting of private storage aid for Pecorino Romano cheese ; whereas, as regards the conclusion of the contract, Article 2 (2) did not lay down the period within which the contract must be drawn up ; whereas, therefore, a provision should be inserted into this Regulation stipulating that the contract must be drawn up within 40 days after the date when storage under contract begins ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Article 2 (2) of Regulation (EEC) No 1441 /83 is hereby replaced by the following : '2. The storage contract shall be concluded : (a) in writing, stating the date when storage covered by the contract begins ; this may not be earlier than the day following that on which the operations connected with putting the batch of cheese covered by the contract into storage were completed ; (b) after completion of the operations connected with putting the batch of cheese covered by the contract into storage and at the lastest 40 days after the date on which the storage covered by the contract begins .' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . 0 OJ No L 163, 22 . 6 . 1983, p . 56 . O OJ No L 146, 4 . 6 . 1983, p . 12.